                    CRIMINAL MINUTES - PRETRIAL CONFERENCE

Case No.:2:19CR6 (All Defendants)
         2:19CR10 (Omar Banks and Joshua Sutherland Only)

Date: 11/18/19


USA v. Pennington, et al.

Defendant(s): Omar Banks, Custody                   Counsel:        Dennis Jones, Appt.
Jamie Christian, Custody                            Dennis Lee, Appt.
James Johnson, Custody                              Donnie Williams, Appt.
Sammy McMahan, Custody                              Jeffrey Campbell, Appt.
Jimmy Shupe, Custody                                Melvin Hill, Appt.
Joshua Sutherland, Custody                          Michael Bragg, Appt.




PRESENT:       Judge: Pamela Meade Sargent                  Time in Court: 9:58 – 10:50 a.m.
               Deputy Clerk: Felicia Clark                                Total: 52 minutes
               Court Reporter: Felicia Clark, FTR
               U. S. Attorney: Zachary Lee
               Case Agent: Ryan Temm


(X) Proceeding to Trial as to Omar Banks, Jamie Christian, James Johnson, Jimmy Shupe and Joshua
Sutherland

Oral argument by defense counsel for Omar Banks in re: Government’s responses to DE 98 (Motion for
Discovery) in case no.: 2:19CR10 and DE 519 (Motion for Discovery) in case no.: 2:19CR6. This issue will
be taken up before Judge Jones prior to trial.

Motion hearing held in re: DE 493 and 549 as to Sammy McMahan. Oral argument by counsel. Court
granted the motions and Court severed this defendant from the other defendants. Court relieved current
counsel from this case and new counsel will be appointed. Court directed defense counsel to show
cause within 5 days why he should not be relieved from the CJA Panel. Jury Trial to be reset and Speedy
Trial Order to be entered as to this defendant once new counsel is appointed. Orders forthcoming.

All Defendants were remanded to custody. Court adjourned.
